TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00003-CV


Shirley J. Neeley, Commissioner of Education, Appellant

v.

Alphonso Crutch Life Support Center; Denise Russell; Denise Russell as Next Friend of
W.H., J.H. & J.H.; Chairman Robert Muhammad; Durce Muhammad; Andrea
Bernal; Robert Sorto; John Robinson; Joseph Omowale; Britnee Burleson;
Modiani Brown Adekeye; Linguede Russell; Curtis Lee; Sabrina
White; Eric Lewis; Brooke Lynne Burleson; Arrick
Adams; and Ashley Belford, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN503667, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R


	The reporter's record in this accelerated appeal is overdue.  The order concerning
appellant's plea to the jurisdiction was signed on December 15, 2005.  The notice of appeal was filed
January 3, 2006.  Because this interlocutory appeal is accelerated, the reporter's record was due
January 13, 2006.  See Tex. R. App. P. 35.1(b).
	By letter dated February 13, 2006, this Court's clerk notified the court reporter,
LaSonya Thomas, that the reporter's record was overdue.  The clerk requested that she file either the
record or an estimated completion date for the record by February 23, 2006.  By letter dated March
1, 2006, the clerk informed the parties that, unless the record or some other response was filed by
March 13, 2006, this Court would consider the appeal without the reporter's record.  By letter dated
March 2, 2006, Thomas informed this Court that she had been ill, but could file the record by March
9, 2006.
	By letter dated March 29, 2006, this Court's clerk notified Thomas that the record was
overdue.  The clerk requested she file either the record or an estimation of when the record would
be completed by April 10, 2006.  The clerk cautioned that, without such a filing, the matter would
be referred to the Court for an order.  No reporter's record or estimation of a filing date has been
filed.
	This Court ORDERS LaSonya Thomas, official court reporter of the 261st District
Court, to file the reporter's record in this appeal by May 30, 2006. 
	It is ordered, May 17, 2006.

  
					G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop